DETAILED ACTION
Response to Amendment
The amendment filed 8/11/2022 is acknowledged.  Claims 1-2 and 4-5 are pending in the application. The amendments to the Specification and the Abstract are acknowledged and accepted. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,108,590 to Williams.
	Regarding claim 1, Williams discloses an airbag (500) that is mounted on a vehicle, the airbag comprising: a bag-shaped airbag main body (500) that is inflated as a gas flows into the airbag main body (see Figure 6A); at least one tension member (550, 552) that is disposed inside the airbag main body (see Figure 6B) and regulates an inflated shape of the airbag main body (see Figure 6B); and at least one vent (506) hole that is provided in the airbag main body and through which the gas in the airbag main body is discharged, wherein in two-dimensional view when an inner side of the inflated and deployed airbag main body is viewed from a direction orthogonal to the vent hole via the vent hole, the tension member (550, 552) has an overlapping portion (portion of 552 near 506 in Figure 6B) that is disposed at a position overlapping the vent hole, and in a case where a direction orthogonal to a length direction of the tension member is an orthogonal direction, a dimension of at least a part of the overlapping portion (width of 552) in the orthogonal direction is smaller than a gap of a portion of the vent hole, which corresponds to the overlapping portion, in the orthogonal direction (see Figure 6B where 552 is smaller in the orthogonal direction than the gap portion of the vent hole 506), wherein the overlapping portion (552) is included in a narrow portion (552) that has a dimension in the orthogonal direction smaller than other portions in the tension member (550; see Figure 6B which shows 552 is thinner than 550; see connection point 555).
	Regarding claim 2, Williams discloses that the overlapping portion (552) is formed such that a dimension in the orthogonal direction is smaller than a maximum gap of the vent hole (506) in the orthogonal direction (see Figure 6B).
	Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. The arguments argue points in the applied reference in reference to the amended claims, and only appear to look at the embodiment applied in the previous office action. However, in other embodiments shown in the applied prior art, Williams, show the details that have been added to the claim language in their broadest reasonable interpretation. Applicant also argues the reasoning and performance of the current invention to the applied prior art. However, this argument does not serve to define the claim language over the prior art.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not teach or suggest the narrow portion of the tether be formed of a belt by folding or providing a hole therein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616